                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION



DERIC LEE TOBER, et al.,                    )       CASE NO. 1:18CV1847
                                            )
                      Plaintiffs,           )      JUDGE CHRISTOPHER A. BOYKO
                                            )
              vs.                           )       OPINION AND ORDER
                                            )
MEDINA COUNTY, OHIO, et al.,                )
                                            )
                      Defendants.           )


CHRISTOPHER A. BOYKO, J.:

       This matter comes before the Court upon the Motion (ECF DKT #12) of Defendant

Judge Kevin W. Dunn to Dismiss. For the following reasons, the Motion is granted.

                             I. FACTUAL BACKGROUND

       Plaintiff Deric Lee Tober was confined in the Medina County Juvenile Detention

Center from August 17, 2017 through November 22, 2017 and again from November 26,

2017 through January 4, 2018. Deric and his mother, Tracy Tober, filed this lawsuit on

August 11, 2018, alleging that Deric was subjected to harsh conditions of confinement, unfair

and cruel punishment and abuse during his detention in the juvenile facility. The Complaint

names as Defendants a number of Detention Officers and Sergeants, the Assistant
Superintendent, the Superintendent, the Medina Juvenile Detention Center, Probate/Juvenile

Court Judge Kevin W. Dunn in his official capacity, and Medina County.

       Plaintiffs bring the following causes of action: Count I - Excessive Force under 42

U.S.C. § 1983; Count II - Failure to Provide Adequate Mental Health Services under 42

U.S.C. § 1983; Count III - Race Discrimination under 42 U.S.C. § 1983; Count IV -

Intentional Infliction of Emotional Distress; and Count V - Negligent Hiring, Retention and

Supervision.

       Defendant Dunn moves for dismissal of all of Plaintiffs’ Claims under Fed.R.Civ.P.

12(b)(6).

                                II. LAW AND ANALYSIS

Standard of Review for Fed.R.Civ.P. 12(b)(6)

       In deciding a motion to dismiss under Fed.R.Civ.P.12(b)(6), the court must accept as

true all of the factual allegations contained in the complaint. Erickson v. Pardus, 551 U.S. 89,

93-94 (2007). The court need not, however, accept conclusions of law as true:

       Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a “short
       and plain statement of the claim showing that the pleader is entitled to relief.” As
       the Court held in [Bell Atlantic v.] Twombly, 550 U.S. 544, 127 S.Ct. 1955
       [(2007)], the pleading standard Rule 8 announces does not require “detailed
       factual allegations,” but it demands more than an unadorned,
       the-Defendant-unlawfully-harmed-me accusation. Id. at 555. A pleading that
       offers “labels and conclusions” or “a formulaic recitation of the elements of a
       cause of action will not do.” Id. at 555. Nor does a complaint suffice if it tenders
       “naked assertion[s]” devoid of “further factual enhancement.” Id. at 557.

       To survive a motion to dismiss, a complaint must contain sufficient factual matter,
       accepted as true, to “state a claim to relief that is plausible on its face.” Id. at 570.
       A claim has facial plausibility when the Plaintiff pleads factual content that allows
       the court to draw the reasonable inference that the Defendant is liable for the
       misconduct alleged. Id. at 556. The plausibility standard is not akin to a
       “probability requirement,” but it asks for more than a sheer possibility that a

                                                 -2-
        Defendant has acted unlawfully. Id. Where a complaint pleads facts that are
        “merely consistent with” a Defendant’s liability, it “stops short of the line
        between possibility and plausibility of ‘entitlement to relief.’” Id. at 557.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

        According to the Sixth Circuit, the standard described in Twombly and Iqbal “obliges

a pleader to amplify a claim with some factual allegations in those contexts where such

amplification is needed to render the claim plausible.” Weisbarth v. Geauga Park Dist., 499

F.3d 538, 541 (6th Cir.2007) (quoting Iqbal v. Hasty, 490 F.3d 143, 157-58 (2nd Cir.2007)).

        The Court should disregard conclusory allegations, including legal conclusions

couched as factual allegations. Twombly, 550 U.S. at 555; J & J Sports Prods. v. Kennedy,

No. 1:10CV2740, 2011 U.S. Dist. LEXIS 154644, *4 (N.D.Ohio Nov. 3, 2011).

        The pleading does not have to demonstrate probability; rather, “just enough factual

information to create an expectation that discovery will uncover evidence supporting the

claim.” Haber v. Rabin, No. 1:16CV546, 2016 WL 3217869, at *3 (N.D.Ohio Jun.10, 2016),

citing Twombly, 550 U.S. at 556.

Sui juris

        Plaintiffs have sued Defendant Dunn in his official capacity only. (ECF DKT #1 at

¶17). An official capacity suit is the same as a suit against the government entity itself, under

both federal and state law. See Lambert v. Clancy, 125 Ohio St.3d 231 (2010) at syllabus 2;

Kentucky v. Graham, 473 U.S. 159, 165 (1985). Therefore, as a practical matter, Plaintiffs

are asserting claims against Medina County Juvenile Court and/or the Medina County

Juvenile Detention Center of which Plaintiffs claim Defendant Dunn is the administrative

head.


                                               -3-
       The Ohio Supreme Court has held that, in the absence of statutory authority to the

contrary, an Ohio court is not an entity that can sue or be sued. Malone v. Court of Common

Pleas of Cuyahoga County, 45 Ohio St.2d 245, 248 (1976). Moreover, the Sixth Circuit has

held that “ a county juvenile detention center is part of the juvenile court, which is an arm of

the state.” Oswald v. Lucas Cnty. Juvenile Detention Ctr., 234 F.3d 1269, 2000 WL 1679507,

at *2 (6th Cir. Oct. 30, 2000). If an entity cannot sue or be sued, neither can one of its

departments or divisions. See Jerry v. Lake Cnty., et al., No. 1:09CV2079, at 2 n.1 (N.D.Ohio

July 31, 2010).

       Thus, Plaintiffs’ claims against Defendant Dunn fail because Medina County Juvenile

Court and Defendant Medina County Juvenile Detention Center are not sui juris.

Immunity

       States enjoy both sovereign immunity and immunity under the Eleventh Amendment.

Alden v. Maine, 527 U.S. 706, 712-13 (1999). Unless expressly waived, a state and its

agencies are immune from an action for damages and injunctive relief. See Welch v. Texas

Dep’t of Highways & Pub. Transp., 483 U.S. 468, 472-73 (1987); Thiokol Corp. v. Dep’t of

Treasury, State of Mich., Revenue Div., 987 F.2d 376, 381 (6th Cir. 1993).

       State officials who are sued in their official capacity for monetary damages are not

considered “persons” subject to suit under 42 U.S.C. § 1983. Will v. Michigan Dep’t of State

Police, 491 U.S. 58, 70-71 & n.10 (1989). A suit for monetary damages against an individual

in his or her official capacity is deemed an action against the state and is barred by Eleventh

Amendment immunity. Johnson v. Dellatifa, 357 F.3d 539, 545 (6th Cir. 2004).

       Therefore, in addition to the failure of all of Plaintiffs’ claims against Defendant Dunn


                                               -4-
by the application of the sui juris analysis, any and all of Plaintiffs’ federal law causes of

action asserted against Defendant Dunn are equally defeated by Eleventh Amendment

immunity.

                               III. CONCLUSION

        For these reasons, the Motion (ECF DKT #12) of Defendant Judge Kevin W. Dunn to

Dismiss Plaintiffs’ Complaint against him is granted pursuant to Fed.R.Civ.P. 12(b)(6) for

failure to state a claim.



        IT IS SO ORDERED.

                2/26/2019
        DATE: ___________

                                           s/ Christopher A. Boyko
                                       CHRISTOPHER A. BOYKO
                                       United States District Judge




                                                -5-
